DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 11/18/2021 has been entered.
Status of Claims
Claim(s) 1-7, 9-19 and 21 is/are pending of which Claim(s) 1 is/are presented in independent form. Claims 8 and 20 have been cancelled.
All references relied up on and not cited in the current Form 892 may be found in previous 892's or IDS'.
Response to Arguments
First Argument:
	Applicant asserts that Greener does not provide teachings for making the straight cuts “curvilinear” because “curved cuts” refers to “arrangements radiating in an outwardly direction from a central point of the material and describing a circumference of a circle” (Remarks Page 8).
	Examiner’s Response:
Applicant's arguments filed 11/18/2021 have been fully considered but they are not persuasive. The exact Greener quotation says that “Curved-cuts include arrangements radiating in an outwardly direction from a central point of the material and describing a circumference of a circle” ([0017]) whereby this is describing a type of curved cut, but .
Second Argument:
	Applicant provides arguments against Liland (Remarks Page 8).
	Examiner’s Response:
	Applicant's arguments filed 11/18/2021 have been fully considered but they are not persuasive. Applicant's arguments with respect to the Liland reference have been considered but are moot because the rejection has been changed below, necessitated by Applicant's amendments, to no longer rely on Liland.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7, 9-19 and 21 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the term “about 0.1 kgf” in claim 1 is a relative term which renders the claim indefinite. The term “about” is not defined by the claim, the specification does not 
Regarding claim 1, the term “about 1 to about 6 times the width” in claim 1 is a relative term which renders the claim indefinite. The term “about” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree that “about” infers, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. As such claim 1 is indefinite.
Regarding claim 9, the term “about 10 pattern units/in2 to about 14 pattern units/in2” in claim 9 is a relative term which renders the claim indefinite. The term “about” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree that “about” infers, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. As such claim 9 is indefinite.
Regarding claim 10, the term “about 0.2 kgf” in claim 10 is a relative term which renders the claim indefinite. The term “about” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree that “about” infers, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. As such claim 10 is indefinite.
Regarding claim 11, the term “about 0.3 kgf” in claim 11 is a relative term which renders the claim indefinite. The term “about” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree that “about” infers, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. As such claim 11 is indefinite.
Regarding claim 12, the term “about 0.4 kgf” in claim 12 is a relative term which renders the claim indefinite. The term “about” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree that “about” infers, and one of 
Regarding claim 13, the term “about 0.1 kgf” in claim 13 is a relative term which renders the claim indefinite. The term “about” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree that “about” infers, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. As such claim 13 is indefinite.
Regarding claim 14, the term “about 0.2 kgf” in claim 14 is a relative term which renders the claim indefinite. The term “about” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree that “about” infers, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. As such claim 14 is indefinite.
Regarding claim 15, the term “about 0.3 kgf” in claim 15 is a relative term which renders the claim indefinite. The term “about” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree that “about” infers, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. As such claim 15 is indefinite.
Regarding claim 16, the term “about 0.1 kgf” in claim 16 is a relative term which renders the claim indefinite. The term “about” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree that “about” infers, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. As such claim 16 is indefinite.
Regarding claim 17, the term “about 0.2 kgf” in claim 17 is a relative term which renders the claim indefinite. The term “about” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree that “about” infers, and one of 
Regarding claim 18, the term “about 0.5 kgf” in claim 18 is a relative term which renders the claim indefinite. The term “about” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree that “about” infers, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. As such claim 18 is indefinite.

Claims 2-7, 19, and 21 are rejected as being dependent to a rejected claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1-7 and 9-19 are rejected under 35 U.S.C. 103 as being unpatentable over Greener (US 20100100022 A1).
Regarding claim 1, Greener discloses a dressing (See Abstract and Figure 9), comprising a layer of material ([0023], a lattice with a top and bottom surface of polyurethane foam), the layer comprising a plurality of material free regions (slits) ([0014], a lattice material is that with a plurality of slits) wherein the material free regions are in the form of sigmoidal pattern units (See Figure 9 wherein those sigmoidal shapes are slits [0087]), the sigmoid pattern units arranged in a regular array (See Figure 9 wherein the pattern units are arranged in a regular array pattern), wherein the sigmoidal pattern units have a length l and a width w (See Annotated Figure 9, wherein the length l is indicated and the pattern units therein also implicitly have a width w formed by the width of the cut of the aperture).
Greener does not explicitly disclose the sigmoidal patterns (Seen in Figure 9) having dimensions and oriented and arranged in a regular array such that the layer of material has a Stretchability Testxy extension in at least one of the 45 degree diagonal directions of at least 425% more than the same layer of material without material free regions when applying a force of from about 0.1 kgf along such 45 degree diagonal direction of the layer of material.
However, Greener also discloses that providing the slits in the material results in a lattice that can be extended 25-75% more than the original material (i.e. without slits) (para [0021]). Additionally, the material of Greener is interpreted as being capable of extension in at least one of the 45° diagonal directions of the material since as shown in figure 1, the material is capable of stretching in longitudinal and lateral directions aligned perpendicularly to one another (longitudinal extension is illustrated in the drawing on the right side of fig 1 and transverse extension is illustrated in the drawing on the left side of fig 1) and thus is also interpreted as being capable of extension at the 45 degree angle located between the longitudinal and lateral 
Greener does not, however, explicitly disclose that the layer of material has an extension in at least one of the 45° diagonal directions at least 425% more than an identical layer of material without material free regions. 
Greener does, however, disclose that the expansion of the slits to form apertures on extension of the material achieves both increased visibility of a wound and increased extensibility of the material so that the slits can form a circular hole without mechanically weakening the material (para [0010]). 
Therefore it would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to have configured the device of Greener so that the layer of material has an extension in at least one of the 45° diagonal directions of the layer of material of at least 425% more than an identical layer of material without material free regions because where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art by routine optimization (See MPEP § 2144.05) and increasing the extensibility of the material achieves both increased visibility of a wound and will allow the slits to form a circular hole without mechanically weakening the material (Greener para [0010]).
Greener also does not explicitly disclose that the extensibility of the material is a Stretchability Testxy extension and is measured “when applying a force of from about 0.1 kgf along such 45° diagonal direction of the layer of material”. 
However, it is the Examiner’s position that the recitation of “Stretchability Testxy extension” which involves finding the extension by “applying a force of from about 0.1 kgf along such 45° diagonal direction of the layer of material” is not a positively recited element of the claimed dressing but, instead, is merely a description of a process that was used by Applicant to Stretchability Testxy" which involves “applying a force of from about 0.1 kgf along such 45° diagonal direction of the layer of material” is a procedure outlined in ASTM D882 (pages 17-22 of Applicant’s specification). Under MPEP 2111.01, it is improper to import claim limitations from the specification, however, “[C]laims are not to be read in a vacuum, and limitations therein are to be interpreted in light of the specification in giving them their ‘broadest reasonable interpretation’.” (quoting In re Okuzawa, 537 F.2d 545, 548, 190 USPQ 464, 466 (CCPA 1976)). 
Therefore, interpreting this limitation in light of the specification, the broadest reasonable interpretation of the claimed “Stretchability Testxy extension” which involves finding the extension value by “applying a force of from about 0.1 kgf along such 45° diagonal direction of the layer of material” is that standard test methods (such as ASTM D882) are used to determine the recited extensibility value of the claimed material. It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to have measured the extension of the lattice material of Greener using a standard test method such as ASTM D882 which involves applying a force of from about 0.1 kgf along a 45° diagonal direction of the layer of material since ASTM test methods are well known in the art and customarily used to measure material properties in routine experimentation. 
Greener is silent on the Figure 9 embodiment having sigmoidal pattern units that are curvilinear.
However, Greener does disclose that the slits may be formed via straight cuts or curved cuts (see [0017]), thus Greener teaches that straight cut slits or curved cut slits (curvilinear) are predictable equivalents.
Therefore it would have been obvious to one of ordinary skill in the art prior to applicant’s effective filing date to construct Greener’s layer material of sigmoidal patterns such that the pattern units are curvilinear as Greener teaches that the slits being curved instead of straight cut 
Also even further it would have been obvious to one of ordinary skill in the art prior to applicant’s effective filing date to construct Greener’s layer material of sigmoidal patterns such that is curvilinear, as it is an obvious matter of choice, which provides no unusual, unobvious, or unexpected results and is therefore deemed to fall within the purview of ordinary engineering technique absent a showing of unexpected results.  Furthermore, the specification contains no disclosure of either the critical nature of the claimed pressure or any unexpected results arising therefrom and it has been held that where patentability is said to be based upon a particular chosen dimension or upon another variable recited in a claim, the Applicant must show that the chosen dimension is critical. In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).
Greener does not, however, explicitly disclose that the length of the curvilinear sigmoidal pattern unit is from about 1 to about 6 times the width w of the curvilinear sigmoidal pattern unit. 
Greener does, however, teach various different shapes for the slits, all of which are formed using cutters having a blade that is 15mm in length (“Examples” 1-7 pages 4-6 of the description of Greener) and, specifically teaches forming slits having an “I” shape as shown in Figure 8 wherein the cutters used for forming the slits are shown in Figures 6-7 and have a blade that is 15mm in length bridging two shorter edges of 7mm in length (see [0105]). During expansion of the slits when a force is applied to the material, the width of the slits is capable of expanding to the size of the upper/lower shorter edges of the pattern as shown in Figure 8 where the center of the “I” shaped slit expands to have a width that is approximately the same size as the length of the upper and lower shorter edges of the slit – i.e. 7mm. This configuration and behavior is consistent with Greener’s teaching that the slits are capable of expanding to form apertures on extension to achieve increased visibility of a wound and increased 
Therefore it would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to have formed the device of Greener so that the length of the sigmoidal pattern unit is “about” 2 times the width of the pattern as taught by Greener (which is within the claimed range of being about 1 to about 6 times the width) in order to provide a configuration where the slits are capable of expanding to form apertures on extension to achieve increased visibility of a wound and increased extensibility of the material without significant material waste as taught by Greener (Greener [0010]) and, furthermore, because where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.
Regarding claim 2, Greener discloses the invention of claim 1 above.
Greener further discloses the material free regions are cuts or slits in the layer of material ([0014], the lattice of Figure 9 is a material with slits).
Regarding claim 3, Greener discloses the invention of claim 1 above.
Greener further discloses wherein the curvilinear sigmoidal pattern units are non-intersecting and arranged adjacent to one another to form one or more linear rows (See Figure 9 where the sigmoidal slits are arranged as being non-intersecting and arranged adjacent to form linear rows).
Regarding claim 4, Greener discloses the invention of claim 3 above.
Greener further discloses wherein the linear rows are parallel to each other (See Figure 9 where the rows of sigmoidal slits are parallel to each other).
Regarding claim 5, Greener discloses the invention of claim 1 above.



    PNG
    media_image1.png
    688
    1047
    media_image1.png
    Greyscale

Regarding claim 6, Greener discloses the invention of claim 1 above.
Greener further discloses wherein the length l of at least one curvilinear sigmoidal pattern unit is oriented perpendicular to the length l of an adjacent curvilinear sigmoidal pattern unit (See Annotated Figure 9 wherein the lengths of the sigmoidal units are perpendicular to the adjacent unit).
Regarding claim 7, Greener discloses the invention of claim 6 above.

Regarding claim 9, Greener discloses the invention of claim 6 above.
Greener does not explicitly disclose wherein the surface density of curvilinear sigmoidal pattern units per square inch of the surface of the layer of material is from about 10 pattern units/in2 to about 14 pattern units/in2 of the surface of the layer of material.
However, it would have been obvious to add more or less of the sigmoidal units shown within Figure 9 to add or lessen the preferred extensibility of the lattice material. This is because by increasing the density of slits then there will be less material thus allowing more stretch, or by decreasing the amount of slits there would be more material within that area making the lattice less extendable (Greener [0018]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have made the surface density of curvilinear sigmoidal pattern units (slits shown in Figure 9) per square inch of the surface of the layer of material (lattice of polyurethane [0023]) to be from about 10 pattern units/in2 to about 14 pattern units/in2 of the surface of the layer of material to reach preferred extensibility characteristics as a matter of routine optimization since it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." See MPEP § 2144.05.
Regarding claim 10, Greener discloses the invention of claim 1 above.
Greener does not explicitly disclose wherein the layer of material (lattice of polyurethane [0023]) has a Stretchability Testxy extension in at least one of the 45 deg diagonal directions at least about 1125% more than the same layer of material without material free regions when 
However as discussed in claim 1 above and to reiterate herein, Greener discloses that the expansion of the slits to form apertures on extension of the material achieves both increased visibility of a wound and increased extensibility of the material so that the slits can form a circular hole without mechanically weakening the material (para [0010]). 
Thus, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to have configured the device of Greener so that the layer of material has an extension in at least one of the 45° diagonal directions of the layer of material at least about 1125% more than an identical layer of material without material free regions because where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art and increasing the extensibility of the material achieves both increased visibility of a wound and will allow the slits to form a circular hole without mechanically weakening the material (Greener para [0010]).
Greener also does not explicitly disclose that the extension of the material is a Stretchability Testxy extension which is measured by “applying a force of from about 0.2 kgf along such 45° diagonal direction of the layer of material”. 
However, it is the Examiner’s position that the recitation of “Stretchability Testxy extension” which involves finding the extension by “applying a force of from about 0.2 kgf along such 45° diagonal direction of the layer of material” is not a positively recited element of the claimed dressing but, instead, is merely a description of a process that was used by Applicant to measure the extensibility feature of the claimed material. As described in Applicant’s specification, the "Stretchability Testxy" which involves “applying a force of from about 0.2 kgf along such 45° diagonal direction of the layer of material” is a procedure outlined in ASTM D882 (pages 17-22 of Applicant’s specification). Under MPEP 2111.01, it is improper to import claim limitations from the specification, however, “[C]laims are not to be read in a vacuum, and In re Okuzawa, 537 F.2d 545, 548, 190 USPQ 464, 466 (CCPA 1976)). Therefore, interpreting this limitation in light of the specification, the broadest reasonable interpretation of the claimed “Stretchability Testxy extension” which involves “applying a force of from about 0.2 kgf along such 45° diagonal direction of the layer of material” is that standard test methods (such as ASTM D882) are used to determine the recited extensibility value of the claimed material. It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to have measured the extension of the lattice material of Greener using a standard test method such as ASTM D882 which involves applying a force of from about 0.2 kgf along a 45° diagonal direction of the layer of material since ASTM test methods are well known in the art and customarily used to measure material properties in routine experimentation. 
Regarding claim 11, Greener discloses the invention of claim 1 above.
Greener does not explicitly disclose wherein the layer of material (lattice of polyurethane [0023]) a Stretchability Testxy extension in at least one of the 45 deg diagonal directions at least about 1725% more than the same layer of material without material free regions when applying a force of from about 0.3 kgf along such 45 deg diagonal direction of the layer of material.
However as discussed in claim 1 above and to reiterate herein, Greener discloses that the expansion of the slits to form apertures on extension of the material achieves both increased visibility of a wound and increased extensibility of the material so that the slits can form a circular hole without mechanically weakening the material (para [0010]). 
Thus, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to have configured the device of Greener so that the layer of material has an extension in at least one of the 45° diagonal directions of the layer of material at least about 1725% more than an identical layer of material without material free regions because where the general conditions of a claim are disclosed in the prior art, discovering the 
Greener also does not explicitly disclose that the extensibility of the material is a Stretchability Testxy extension and is measured “when applying a force of from about 0.3 kgf along such 45° diagonal direction of the layer of material”. 
However, it is the Examiner’s position that the recitation of “Stretchability Testxy extension” which involves “applying a force of from about 0.3 kgf along such 45° diagonal direction of the layer of material” is not a positively recited element of the claimed dressing but, instead, is merely a description of a process that was used by Applicant to measure the extensibility feature of the claimed material. As described in Applicant’s specification, the "Stretchability Testxy" which involves “applying a force of from about 0.3 kgf along such 45° diagonal direction of the layer of material” is a procedure outlined in ASTM D882 (pages 17-22 of Applicant’s specification). Under MPEP 2111.01, it is improper to import claim limitations from the specification, however, “[C]laims are not to be read in a vacuum, and limitations therein are to be interpreted in light of the specification in giving them their ‘broadest reasonable interpretation’.” (quoting In re Okuzawa, 537 F.2d 545, 548, 190 USPQ 464, 466 (CCPA 1976)). Therefore, interpreting this limitation in light of the specification, the broadest reasonable interpretation of the claimed “Stretchability Testxy” which involves “applying a force of from about 0.3 kgf along such 45° diagonal direction of the layer of material” is that standard test methods (such as ASTM D882) are used to determine the recited extensibility value of the claimed material. It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to have measured the extension of the lattice material of Greener using a standard test method such as ASTM D882 which involves applying a force of from about 0.3 kgf along a 45° diagonal direction of the layer of material since ASTM test methods 
Regarding claim 12, Greener discloses the invention of claim 1 above.
Greener does not explicitly disclose wherein the layer of material (lattice of polyurethane [0023]) has a Stretchability Testxy extension in at least one of the 45 deg diagonal directions at least about 1650% more than the same layer of material without material free regions when applying a force of from about 0.4 kgf along such 45 deg diagonal direction of the layer of material.
However as discussed in claim 1 above and to reiterate herein, Greener discloses that the expansion of the slits to form apertures on extension of the material achieves both increased visibility of a wound and increased extensibility of the material so that the slits can form a circular hole without mechanically weakening the material (para [0010]). 
Thus, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to have configured the device of Greener so that the layer of material has an extension in at least one of the 45° diagonal directions of the layer of material at least about 1650% more than an identical layer of material without material free regions because where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art and increasing the extensibility of the material achieves both increased visibility of a wound and will allow the slits to form a circular hole without mechanically weakening the material (Greener para [0010]).
Greener also does not explicitly disclose that the extensibility of the material is a Stretchability Testxy extension and is measured “when applying a force of from about 0.4 kgf along such 45° diagonal direction of the layer of material”. However, it is the Examiner’s position that the recitation of “the Stretchability Testxy” which involves “applying a force of from about 0.4 kgf along such 45° diagonal direction of the layer of material” is not a positively recited element of the claimed dressing but, instead, is merely a description of a process that was used by Stretchability Testxy" which involves “applying a force of from about 0.4 kgf along such 45° diagonal direction of the layer of material” is a procedure outlined in ASTM D882 (pages 17-22 of Applicant’s specification). Under MPEP 2111.01, it is improper to import claim limitations from the specification, however, “[C]laims are not to be read in a vacuum, and limitations therein are to be interpreted in light of the specification in giving them their ‘broadest reasonable interpretation’.” (quoting In re Okuzawa, 537 F.2d 545, 548, 190 USPQ 464, 466 (CCPA 1976)). Therefore, interpreting this limitation in light of the specification, the broadest reasonable interpretation of the claimed “Stretchability Testxy ” which involves “applying a force of from about 0.4 kgf along such 45° diagonal direction of the layer of material” is that standard test methods (such as ASTM D882) are used to determine the recited extensibility value of the claimed material. It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to have measured the extension of the lattice material of Greener using a standard test method such as ASTM D882 which involves applying a force of from about 0.4 kgf along a 45° diagonal direction of the layer of material since ASTM test methods are well known in the art and customarily used to measure material properties in routine experimentation. 
Regarding claim 13, Greener discloses the invention of claim 1 above.
Greener does not explicitly disclose wherein the layer of material (lattice of polyurethane [0023]) has a Stretchability Testxy extension in at least one of the longitudinal or transverse directions at least about 100% more than the same layer of material without material free regions when applying a force of from about 0.1 kgf along such longitudinal or transverse direction of the layer of material.
However, Greener discloses that providing the slits in the material results in a lattice that can be extended 25-75% more than the original material (i.e. without slits) (para [0021]). Additionally, the material of Greener is interpreted as being capable of extension in at least one 
Greener does not, however, explicitly disclose that the layer of material has an extension in at least one of the longitudinal or transverse directions at least about 100% more than an identical layer of material without material free regions. 
Greener does, however, disclose that the expansion of the slits to form apertures on extension of the material achieves both increased visibility of a wound and increased extensibility of the material so that the slits can form a circular hole without mechanically weakening the material (para [0010]). 
Thus, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to have configured the device of Greener so that the layer of material has an extension in at least one of the longitudinal or transverse directions at least about 100% more than an identical layer of material without material free regions because where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art and increasing the extensibility of the material achieves both increased visibility of a wound and will allow the slits to form a circular hole without mechanically weakening the material (Greener para [0010]).
Greener also does not explicitly disclose that the extensibility of the material is a Stretchability Testxy extension and is measured “when applying a force of from about 0.1 kgf along such longitudinal or transverse direction of the layer of material”. 
However, it is the Examiner’s position that the recitation of “the Stretchability Testxy extension” which involves “applying a force of from about 0.1 kgf along such longitudinal or transverse direction of the layer of material” is not a positively recited element of the claimed dressing but, instead, is merely a description of a process that was used by Applicant to measure the extensibility feature of the claimed material. As described in Applicant’s  "Stretchability Testxy" which involves “applying a force of from about 0.1 kgf along such longitudinal or transverse direction of the layer of material” is a procedure outlined in ASTM D882 (pages 17-22 of Applicant’s specification). Under MPEP 2111.01, it is improper to import claim limitations from the specification, however, “[C]laims are not to be read in a vacuum, and limitations therein are to be interpreted in light of the specification in giving them their ‘broadest reasonable interpretation’.” (quoting In re Okuzawa, 537 F.2d 545, 548, 190 USPQ 464, 466 (CCPA 1976)). 
Therefore, interpreting this limitation in light of the specification, the broadest reasonable interpretation of the claimed “Stretchability Testxy extension” which involves “applying a force of from about 0.1 kgf along such longitudinal or transverse direction of the layer of material” is that standard test methods (such as ASTM D882) are used to determine the recited extensibility value of the claimed material. It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to have measured the extension of the lattice material of Greener using a standard test method such as ASTM D882 which involves applying a force of from about 0.1 kgf along a longitudinal or transverse direction of the layer of material since ASTM test methods are well known in the art and customarily used to measure material properties in routine experimentation. 
Regarding claim 14, Greener discloses the invention of claim 1 above.
Greener does not explicitly disclose wherein the layer of material (lattice of polyurethane [0023]) has a Stretchability Testxy extension in at least one of the longitudinal or transverse directions at least about 150% more than the same layer of material without material free regions when applying a force of from about 0.2 kgf along such longitudinal or transverse direction of the layer of material.
However, Greener discloses that providing the slits in the material results in a lattice that can be extended 25-75% more than the original material (i.e. without slits) (para [0021]). Additionally, the material of Greener is interpreted as being capable of extension in at least one 
Greener does not, however, explicitly disclose that the layer of material has an extension in at least one of the longitudinal or transverse directions at least about 150% more than an identical layer of material without material free regions. 
Greener does, however, disclose that the expansion of the slits to form apertures on extension of the material achieves both increased visibility of a wound and increased extensibility of the material so that the slits can form a circular hole without mechanically weakening the material (para [0010]). 
Thus, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to have configured the device of Greener so that the layer of material has an extension in at least one of the longitudinal or transverse directions at least about 150% more than an identical layer of material without material free regions because where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art and increasing the extensibility of the material achieves both increased visibility of a wound and will allow the slits to form a circular hole without mechanically weakening the material (Greener para [0010]).
Greener also does not explicitly disclose that the extensibility of the material is a Stretchability Testxy extension and is measured “when applying a force of from about 0.2 kgf along such longitudinal or transverse direction of the layer of material”. 
However, it is the Examiner’s position that the recitation of “the Stretchability Testxy extension” which involves “applying a force of from about 0.2 kgf along such longitudinal or transverse direction of the layer of material” is not a positively recited element of the claimed dressing but, instead, is merely a description of a process that was used by Applicant to measure the extensibility feature of the claimed material. As described in Applicant’s  "Stretchability Testxy" which involves “applying a force of from about 0.2 kgf along such longitudinal or transverse direction of the layer of material” is a procedure outlined in ASTM D882 (pages 17-22 of Applicant’s specification). Under MPEP 2111.01, it is improper to import claim limitations from the specification, however, “[C]laims are not to be read in a vacuum, and limitations therein are to be interpreted in light of the specification in giving them their ‘broadest reasonable interpretation’.” (quoting In re Okuzawa, 537 F.2d 545, 548, 190 USPQ 464, 466 (CCPA 1976)). 
Therefore, interpreting this limitation in light of the specification, the broadest reasonable interpretation of the claimed “Stretchability Testxy extension” which involves “applying a force of from about 0.2 kgf along such longitudinal or transverse direction of the layer of material” is that standard test methods (such as ASTM D882) are used to determine the recited extensibility value of the claimed material. It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to have measured the extension of the lattice material of Greener using a standard test method such as ASTM D882 which involves applying a force of from about 0.2 kgf along a longitudinal or transverse direction of the layer of material since ASTM test methods are well known in the art and customarily used to measure material properties in routine experimentation. 
Regarding claim 15, Greener discloses the invention of claim 1 above.
Greener does not explicitly disclose wherein the layer of material (lattice of polyurethane [0023]) has a Stretchability Testxy extension in at least one of the longitudinal or transverse directions of at least 425% more than the same layer of material without material free regions when applying a force of from about 0.3 kgf along such longitudinal or transverse direction of the layer of material.
However, Greener discloses that providing the slits in the material results in a lattice that can be extended 25-75% more than the original material (i.e. without slits) (para [0021]). Additionally, the material of Greener is interpreted as being capable of extension in at least one 
Greener does not, however, explicitly disclose that the layer of material has an extension in at least one of the longitudinal or transverse directions of at least 425% more than an identical layer of material without material free regions. 
Greener does, however, disclose that the expansion of the slits to form apertures on extension of the material achieves both increased visibility of a wound and increased extensibility of the material so that the slits can form a circular hole without mechanically weakening the material (para [0010]). 
Thus, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to have configured the device of Greener so that the layer of material has an extension in at least one of the longitudinal or transverse directions of at least 425% more than an identical layer of material without material free regions because where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art and increasing the extensibility of the material achieves both increased visibility of a wound and will allow the slits to form a circular hole without mechanically weakening the material (Greener para [0010]).
Greener also does not explicitly disclose that the extensibility of the material is a Stretchability Testxy extension and is measured “when applying a force of from about 0.3 kgf along such longitudinal or transverse direction of the layer of material”. 
However, it is the Examiner’s position that the recitation of “the Stretchability Testxy extension” which involves “applying a force of from about 0.3 kgf along such longitudinal or transverse direction of the layer of material” is not a positively recited element of the claimed dressing but, instead, is merely a description of a process that was used by Applicant to measure the extensibility feature of the claimed material. As described in Applicant’s  "Stretchability Testxy" which involves “applying a force of from about 0.3 kgf along such longitudinal or transverse direction of the layer of material” is a procedure outlined in ASTM D882 (pages 17-22 of Applicant’s specification). Under MPEP 2111.01, it is improper to import claim limitations from the specification, however, “[C]laims are not to be read in a vacuum, and limitations therein are to be interpreted in light of the specification in giving them their ‘broadest reasonable interpretation’.” (quoting In re Okuzawa, 537 F.2d 545, 548, 190 USPQ 464, 466 (CCPA 1976)). 
Therefore, interpreting this limitation in light of the specification, the broadest reasonable interpretation of the claimed “Stretchability Testxy extension” which involves “applying a force of from about 0.3 kgf along such longitudinal or transverse direction of the layer of material” is that standard test methods (such as ASTM D882) are used to determine the recited extensibility value of the claimed material. It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to have measured the extension of the lattice material of Greener using a standard test method such as ASTM D882 which involves applying a force of from about 0.3 kgf along a longitudinal or transverse direction of the layer of material since ASTM test methods are well known in the art and customarily used to measure material properties in routine experimentation. 
Regarding claim 16, Greener discloses the invention of claim 13 above.
Greener discloses that the layer of material has an extension in the other longitudinal or transverse direction at least about 75% more than an identical layer of material without material free regions because Greener discloses that providing the slits in the material results in a lattice that can be extended 25-75% more than the original material (i.e. without slits) (para [0021]; disclosed range of 25-75% includes the value of about 75%) and the material of Greener is interpreted as being capable of extension in at least one of the longitudinal or transverse directions since these options are illustrated in figure 1 (longitudinal extension is illustrated in 
Greener does not, however, explicitly disclose that the extensibility of the material is measured by “the Stretchability Testxy extension” which is measured “when applying a force of from about 0.1 kgf along such other longitudinal or transverse direction of the layer of material”. 
However, it is the Examiner’s position that the recitation of “the Stretchability Testxy” which involves “applying a force of from about 0.1 kgf along such other longitudinal or transverse direction of the layer of material” is not a positively recited element of the claimed dressing but, instead, is merely a description of a process that was used by Applicant to measure the extensibility feature of the claimed material. As described in Applicant’s specification, “the Stretchability Testxy”  which involves “applying a force of from about 0.1 kgf along such other longitudinal or transverse direction of the layer of material” is a procedure outlined in ASTM D882 (pages 17-22 of Applicant’s specification). Under MPEP 2111.01, it is improper to import claim limitations from the specification, however, “[C]laims are not to be read in a vacuum, and limitations therein are to be interpreted in light of the specification in giving them their ‘broadest reasonable interpretation’.” (quoting In re Okuzawa, 537 F.2d 545, 548, 190 USPQ 464, 466 (CCPA 1976)). 
Therefore, interpreting this limitation in light of the specification, the broadest reasonable interpretation of the claimed “Stretchability Testxy extension” which involves “applying a force of from about 0.1 kgf along such other longitudinal or transverse direction of the layer of material” is that standard test methods (such as ASTM D882) are used to determine the recited extensibility value of the claimed material. It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to have measured the extension of the lattice material of Greener using a standard test method such as ASTM D882 which involves applying a force of from about 0.1 kgf along a longitudinal or transverse direction of the layer of 
Regarding claim 17, Greener discloses the invention of claim 14 above.
Greener does not explicitly disclose wherein the layer of material (lattice of polyurethane [0023]) has a Stretchability Testxy extension in the other longitudinal or transverse direction at least about 150% more than the same layer of material without material free regions when applying a force of from about 0.2 kgf along such other longitudinal or transverse direction of the layer of material.
However, Greener discloses that providing the slits in the material results in a lattice that can be extended 25-75% more than the original material (i.e. without slits) (para [0021]). Additionally, the material of Greener is interpreted as being capable of extension in each of the longitudinal or transverse directions since these options are illustrated in figure 1 (longitudinal extension is illustrated in the drawing on the right side of fig 1 and transverse extension is illustrated in the drawing on the left side of fig 1). 
Greener does not, however, explicitly disclose that the layer of material has an extension in the other longitudinal or transverse direction at least about 150% more than an identical layer of material without material free regions. 
Greener does, however, disclose that the expansion of the slits to form apertures on extension of the material achieves both increased visibility of a wound and increased extensibility of the material so that the slits can form a circular hole without mechanically weakening the material (para [0010]). 
Thus, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to have configured the device of Greener so that the layer of material extends in the other of the longitudinal or transverse directions at least about 150% more than an identical layer of material without material free regions because where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges 
Greener also does not explicitly disclose that the extensibility of the material is a “the Stretchability Testxy extension” which is measured “when applying a force of from about 0.2 kgf along such other longitudinal or transverse direction of the layer of material”. However, it is the Examiner’s position that the recitation of “the Stretchability Testxy” which involves “applying a force of from about 0.2 kgf along such other longitudinal or transverse direction of the layer of material” is not a positively recited element of the claimed dressing but, instead, is merely a description of a process that was used by Applicant to measure the extensibility feature of the claimed material. As described in Applicant’s specification, the "Stretchability Testxy" which involves “applying a force of from about 0.2 kgf along such other longitudinal or transverse direction of the layer of material” is a procedure outlined in ASTM D882 (pages 17-22 of Applicant’s specification). Under MPEP 2111.01, it is improper to import claim limitations from the specification, however, “[C]laims are not to be read in a vacuum, and limitations therein are to be interpreted in light of the specification in giving them their ‘broadest reasonable interpretation’.” (quoting In re Okuzawa, 537 F.2d 545, 548, 190 USPQ 464, 466 (CCPA 1976)). Therefore, interpreting this limitation in light of the specification, the broadest reasonable interpretation of the claimed “Stretchability Testxy extension” which involves “applying a force of from about 0.2 kgf along such other longitudinal or transverse direction of the layer of material” is that standard test methods (such as ASTM D882) are used to determine the recited extensibility value of the claimed material. It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to have measured the extension of the lattice material of Greener using a standard test method such as ASTM D882 which involves applying a force of from about 0.2 kgf along a longitudinal or transverse direction of the layer of 
Regarding claim 18, Greener discloses the invention of claim 1 above.
Greener does not explicitly disclose wherein the layer of material (lattice of polyurethane [0023]) has a Stretchability Testz extension of at least 1mm to 8mm away from the xy-plane of the layer of material when applying a force of about 0.5 kgf along the z direction of the layer of material.
Greener does, however, disclose that the material of the lattice is extensible (para [0021) and also recognizes the use of 3-dimensional materials for forming the lattice material which need to have slits cut into the material not just in x and y planes but, also, in the z plane of the material (para [0015]). Greener also discloses that expansion of the slits to form apertures on extension of the material achieves both increased visibility of a wound and increased extensibility of the material so that the slits can form a circular hole without mechanically weakening the material (para [0010]). Additionally, Greener discloses that extension is defined based on the change in open volume or area of the apertures and that the lattice is extended to maximize the open volume or area of the apertures which may not necessarily be related to the maximum geometric extension (para [0025]). The volume of the apertures is interpreted to incorporate dimensions in the x, y and z dimensions. Thus, this disclosure in Greener is interpreted as teaching that the lattice is capable of extension not only in x and y dimensions but, also, in the z direction in order to maximize the open volume or area of the apertures. 
Although Greener is silent as to specific amounts by which the lattice extends in the z dimension, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to have configured the device of Greener so that the layer of material has an extension of at least 1 mm to 8mm away from the xy-plane of the layer of material in order to maximize the open volume or area of the apertures and because where the general 
Greener also does not explicitly disclose that the extensibility of the material a “Stretchability Testz extension” which is measured “when applying a force of about 0.5 kgf along the z direction of the layer of material”.
However, it is the Examiner’s position that the recitation of “the Stretchability Testz extension” which involves “applying a force of from about 0.5 kgf along the z direction of the layer of material” is not a positively recited element of the claimed dressing but, instead, is merely a description of a process that was used by Applicant to measure the extensibility feature of the claimed material. As described in Applicant’s specification, “the Stretchability Testz” which involves “applying a force of from about 0.5 kgf along the z direction of the layer of material” is a procedure outlined in ASTM D3787 (pages 17-22 of Applicant’s specification). Under MPEP 2111.01, it is improper to import claim limitations from the specification, however, “[C]laims are not to be read in a vacuum, and limitations therein are to be interpreted in light of the specification in giving them their ‘broadest reasonable interpretation’.” (quoting In re Okuzawa, 537 F.2d 545, 548, 190 USPQ 464, 466 (CCPA 1976)). Therefore, interpreting this limitation in light of the specification, the broadest reasonable interpretation of the claimed “Stretchability Testz extension” which involves “applying a force of from about 0.5 kgf along the z direction of the layer of material” is that standard test methods (such as ASTM D3787) are used to determine the recited extensibility value of the claimed material. It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to have measured the extension of the lattice material of Greener using a standard test method such as ASTM D3787 which involves applying a force of from about 0.5 kgf along the z direction of the layer of material since ASTM test methods are well known in the art and customarily used to measure material properties in routine experimentation. 
Regarding claim 19, Greener discloses the invention of claim 1 above.
.
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Greener (US 20100100022 A1) in view of Ward (US 5709651 A) with extrinsic evidence from Gabriel (“Chapter 1: History and Physical Chemistry of HDPE”; see previously attached PDF mailed 5/07/2021).
Regarding claim 21, Greener discloses the invention of claim 1 above.
Greener further teaches forming a laminate and using polyester and polyethylene net materials because Greener teaches that a retaining means can be attached to the lattice (para [0026]; attaching a retaining means to the lattice is interpreted as forming a laminate structure) wherein the retaining means can be a material such as polyester, polyethylene and polypropylene which can be a perforated or extruded net (para [0077]). 
Greener does not, however, explicitly disclose a nonwoven layer comprising polyester fibers and a nonstick, high density polyethylene net.
However, Ward teaches a wound dressing device formed from non-woven fabric such as spun-bonded polyester fabric and low or high density polyethylene or polypropylene (col 4 lines 20-28). 
Therefore it would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to have modified the device of Greener by substituting the laminate formed of polyester and polyethylene net as discussed from Greener above for the non-woven polyester and high density polyethylene materials that are taught as being acceptable for use in a wound dressing product in Ward since it is within the general skill of a 
Furthermore, although Ward does not explicitly teach that the high density polyethylene is a “nonstick” material, Gabriel teaches that HDPE materials have non-stick surfaces (page 15/18, paragraph 4, line 4) which thereby indicates that such a property is an inherent material characteristic of HDPE. Thus, the HDPE material of Ward is interpreted as being a “nonstick” high density polyethylene material and therefore meets the claim. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN S ALBERS whose telephone number is (571)272-4889. The examiner can normally be reached Monday-Friday 8:30 am to 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alireza Nia can be reached on (571) 270-3076. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 





/KEVIN S ALBERS/Examiner, Art Unit 3786                                                                                                                                                                                                        12/6/2021

/VICTORIA J HICKS/Primary Examiner, Art Unit 3786                                                                                                                                                                                                        12/6/2021